Name: Commission Regulation (EC) No 31/98 of 8 January 1998 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31998R0031Commission Regulation (EC) No 31/98 of 8 January 1998 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat Official Journal L 005 , 09/01/1998 P. 0003 - 0003COMMISSION REGULATION (EC) No 31/98 of 8 January 1998 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 (1) thereof,Whereas Article 2 (f) of Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (2), as amended by Regulation (EC) No 2048/97 (3), provides for imports of high-quality beef from Canada within a tariff quota; whereas that meat must meet certain quality criteria; whereas the competent Canadian authorities have just defined the Canadian carcase grades; whereas Article 2 (f) referred to above should accordingly be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Article 2 (f) of Regulation (EC) No 936/97 is hereby replaced by the following:'(f) 11 500 tonnes product weight for meat falling within CN codes 0201, 0202, 0206 10 95 and 0206 29 91 and meeting the following definition:"Carcases or any cuts obtained from bovine animals of less than 30 months of age which have been fed for at least 100 days on nutritionally balanced, high-energy-content rations containing not less than 70 % grain and comprising at least 20 pounds total feed per day. Beef graded 'choice` or 'prime` according to the USDA (United States Department of Agriculture) standards automatically meets the above definition. Meat graded Canada A, Canada AA, Canada AAA, Canada Choice and Canada Prime in accordance with the standards of the Canadian Ministry of Agriculture meets to that definition."`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 146, 20. 6. 1996, p. 1.(2) OJ L 137, 28. 5. 1997, p. 10.(3) OJ L 287, 21. 10. 1997, p. 10.